DETAILED ACTION
This Office Action is in response to the original application filed on 04/10/2019. Claims 1-20 are pending, of which, claims 1, 8, and 15 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 14/089,630 filed 11/25/2013, which has since been issued as U.S. Patent No. 10,303,658.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/10/2019, 04/10/2019, 02/07/2020, 06/03/2020, and 10/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings submitted on 04/10/2019 are accepted.

Specification
The specification submitted on 04/10/2019 is accepted.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 is missing the punctuation at the end of the claim.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,303,658 in view of Arora et al. (U.S. Pub. No. 2004/0064568). (Examiner Note: The claims mapped below are demonstrative instances of the double patenting and do not list all instances of double patenting found in the present instant application).
Present Application 16/380,523
Patent 10,303,658
1. A computer-implemented method for generating and sharing metadata for indexing a synchronized content item, the method, performed at a server system, comprising:


storing a content item that is synchronized between the server system and a first client device, the content item hosted with an online content management service that operates the server system;


based on receiving a modification to the content item from the first client device, automatically generating a keyword metadata for indexing the content item, as modified, according to a metadata generation rule;






according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device; and wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata.



1. storing a content item that is synchronized between the server system and at least a first client device, the content item hosted with an online content management service that operates the server system;


4. wherein generating the keyword metadata comprises generating the keyword metadata based at least in part on a determination that the content item was created or modified at a client device specified by the at least one metadata generation rule.
1. generating keyword metadata for indexing the content item in a keyword index, according to at least one metadata generation rule;


1. automatically sending the generated keyword metadata to at least a second client device associated with the particular user thereby causing the keyword index at the second client device to index the content item by the generated keyword metadata, according to at least one metadata sharing rule.

Examiner interprets a distributed inverted index to include an inverted index at the client devices/nodes.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify U.S. Pat. No. 10,303,658 to include the teachings of content management using inverted indexing of Arora to allows the system to index content items in an inverted file index at client devices using keyword metadata in order 
Independent claims 8 and 15 are just different statutory categories of the same claimed invention, and thus are rejected under similar rationale as independent claim 1 above. Claims 2-7, 9-14, and 16-20 are dependent on independent claims 1, 8, and 15, respectively. Therefore, claims 2-7, 9-14, and 16-20 are also rejected on the ground of nonstatutory double patenting as applied to independent claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites “storing a content item that is synchronized between the server system and a first client device, the content item hosted with an online content management service that operates the server system; based on receiving a modification to the content item from the first client device, automatically generating a keyword metadata for indexing the content item, as modified, according to a metadata generation rule; according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device; and wherein the automatically sending the keyword metadata to the second client device causes the content item, as 
The limitations of “based on receiving a modification to the content item from the first client device, automatically generating a keyword metadata for indexing the content item, as modified, according to a metadata generation rule;” and “wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “generating keyword metadata” in the context of this claim encompasses the user mentally determining keywords from a content item following some metadata generation rule. Similarly, “content item to be indexed” in the context of this claim encompasses the user mentally organizing content items based on keywords and recording it onto paper as an index. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “storing a content item that is synchronized between the server system and a first client device, the content item hosted with an online content management service that operates the server system” and “according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device”. The limitation “storing a content item that is See MPEP 2106.05(g) “data gathering and outputting”). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “storing a content item that is synchronized between the server system and a first client device, the content item hosted with an online content management service that operates the server system” amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Storing and retrieving information in memory”). The additional element of “according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device” amounts to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Receiving or transmitting data over a network”). Insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept. Taking the elements both individually and as a whole, the claim does 
Claims 8 and 15 recite substantially the same limitations as claim 1, and follows substantially the same analysis. In addition, these claims recite the additional elements relating to a system that includes one or more processors, storage media, and one or more programs stored in the storage media configured for execution by the one or more processors. The processors and storage media with stored program instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing stored instructions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system that includes one or more processors and storage media with stored program instructions to be executed by the system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claims 2-6, these claims merely elaborate on the abstract idea itself (e.g., generating metadata based on various factors) and thus do not add any additional limitations. Therefore these claims are likewise rejected under 35 U.S.C. 101.

Claims 7 and 20 recite additional elements that relate to user accounts being associated to client devices in an online content management service. These additional elements amount to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Electronic recordkeeping”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claims 9-14, 17, and 18, these claims involve sending the content and/or metadata based on various factors. The examiner has discussed above that merely sending data does not amount to a practical application or significantly more. Therefore these claims are likewise rejected under 35 U.S.C. 101.


Claim 16 recites additional elements that relate to parsing a content item to extract relevant keywords for keyword metadata. These additional elements amount to no more than insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity (See MPEP 2106.05(d)(II) “Electronically scanning or extracting data from a physical document”). As discussed above in respect to insignificant extra-solution activities that the courts have recognized to be well-understood, routine, conventional activity cannot provide an inventive concept, therefore the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taking the elements both individually and as a whole, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.

With regard to dependent claims 19, the claim merely elaborates on the abstract idea itself (e.g., indexing of content items) and additional limitations involving the sending of content and/or metadata based on various factors. The examiner has discussed above that merely sending data does not amount to a practical application or significantly more. Therefore these claims are likewise rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigurdsson et al. (U.S. Pub. No. 2007/0174246, cited in IDS), hereinafter Sigurdsson, in view of Arora et al. (U.S. Pub. No. 2004/0064568), hereinafter Arora.

Regarding independent claim 1, Sigurdsson teaches a computer-implemented method for generating and sharing metadata for indexing a synchronized content item, the method, performed at a server system, comprising: (Sigurdsson, [0007], discloses the step of indexing contents where the first client receiving an indication from the server that the server is configured to transmit the content and the metadata to the peer client. Sigurdsson, [0016], discloses a system for sharing and synchronizing content across multiple client devices.)
storing a content item that is synchronized between the server system and a first client device, the content item hosted with an online content management service that operates the server system; (Sigurdsson, [0026]-[0027], discloses a storage for shared content between a server and target computers for sharing and synchronizing content across multiple client devices.)
based on receiving a modification to the content item from the first client device, automatically generating a keyword metadata for indexing the content item, as modified, according to a metadata generation rule; according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device;  and wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules.)
However, Sigurdsson does not explicitly teach wherein sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata.
On the other hand, Arora teaches wherein sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata. (Arora, [0065]-[0066] and [0080], discloses a distributed inverted index in a content management service for content delivery where keywords may be registered in the distributed index, and when a content including the registered metadata appears on the network, all nodes that have registered for that content may be notified. Examiner interprets a distributed inverted index to include an inverted index at the client devices/nodes.)
The content management service of Arora can be the sharing and synchronizing content system of Sigurdsson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the sharing and synchronizing content system of Sigurdsson to incorporate the teachings of content management using inverted indexing of Arora because both address the same field of content sharing and synchronizing systems, and by incorporating Arora into Sigurdsson allows the system to index content items in an inverted file index at client devices using keyword metadata.
One of ordinary skill in the art would be motivated to do so as to provide decentralized peer-to-peer architecture allowing scalability and reliability, as taught by Arora [0012]-[0013].
 
Regarding claim 2, Sigurdsson, in view of Arora, teaches the computer-implemented method of claim 1, further comprising: automatically generating the keyword metadata for indexing the content item, as modified, according to the metadata generation rule, based on the metadata generation rule identifying the first client device. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0011], discloses a list of source identifiers Examiner interprets that the rules can be metadata generation and sharing rules.)
 
Regarding claim 3, Sigurdsson, in view of Arora, teaches the computer-implemented method of claim 1, further comprising: automatically generating the keyword metadata for indexing the content item, as modified, according to the metadata generation rule, (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules.)
based on the metadata generation rule identifying a particular user that holds a user account held with the online content management service; and wherein the user account is associated with the first client device. (Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules. Sigurdsson, Fig. 7 and [0088], discloses "Authentication Manager 724 can include a list of User IDs 732 that are associated with clients permitted to access the Server 106, a list of User Client IDs 734 that identify the clients associated with a user, and an Authenticator 736 which uses the User IDs 732 and User Client IDs 734 to prevent unauthorized use of the Server 106 and the content it has in Storage". Examiner interprets that the User IDs would be associated with user accounts and the User Client IDs associated with a user would associate user accounts and client devices.)
 
Regarding claim 4, Sigurdsson, in view of Arora, teaches the computer-implemented method of claim 1, further comprising: automatically generating the keyword metadata for indexing the content item, as modified, according to the metadata generation rule, based on the metadata generation rule identifying a particular content item type; and wherein a type of the content item is the particular content item type. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the Examiner interprets that the rules can be metadata generation and sharing rules.)
 
Regarding claim 5, Sigurdsson, in view of Arora, teaches the computer-implemented method of claim 1, further comprising: automatically generating the keyword metadata for indexing the content item, as modified, according to the metadata generation rule, based on a name of the content item satisfying the metadata generation rule. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the Examiner interprets that the rules can be metadata generation and sharing rules. In combination, Arora, [0077], discloses indexing using keyword that is a file name.)
 
Regarding claim 6, Sigurdsson, in view of Arora, teaches the computer-implemented method of claim 1, further comprising: automatically generating the keyword metadata for indexing the content item, as modified, according to the metadata generation rule, Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified.) based on the metadata generation rule identifying a particular user that holds a user account held with the online content management service and based on the metadata generation rule identifying a particular content item type; wherein the user account is associated with the first client device; and wherein a type of the content item is the particular content item type. (Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules. Sigurdsson, [0054], discloses content originating on a client is posted to the server can Examiner interprets that the User IDs would be associated with user accounts and the User Client IDs associated with a user would associate user accounts and client devices.)
 
Regarding claim 7, Sigurdsson, in view of Arora, teaches the computer-implemented method of claim 1, wherein the first client device is associated with a particular user account held with the online content management service; and wherein the second client device is associated with the particular user account. (Sigurdsson, Fig. 7 and [0088], discloses "Authentication Manager 724 can include a list of User IDs 732 that are associated with clients permitted to access the Server 106, a list of User Client IDs 734 that identify the clients associated with a user, and an Authenticator 736 which uses the User IDs 732 and User Client IDs 734 to prevent unauthorized use of the Server 106 and the content it has in Storage". Examiner interprets that the User IDs would be associated with user accounts and the User Client IDs associated with a user would associate user accounts and client devices. Examiner interprets that clients associated with "a user" and a user id associated with clients to be a user account being associated with one or more client devices and a client device being associated with one or more user accounts.)
 
Regarding independent claim 8, Sigurdsson teaches one or more non-transitory computer-readable media comprising: one or more programs for generating and sharing metadata for indexing a synchronized content item, the one or more programs including instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions. Sigurdsson, [0007], discloses the step of indexing contents where the first client receiving an indication from the server that the server is configured to transmit the content and the metadata to the peer client. Sigurdsson, [0016], discloses a system for sharing and synchronizing content across multiple client devices.)
storing a content item that is synchronized between a server system and a first client device, the content item hosted with an online content management service that operates the server system;(Sigurdsson, [0026]-[0027], discloses a storage for shared content between a server and target computers for sharing and synchronizing content across multiple client devices.)
based on receiving a modification to the content item from the first client device, automatically generating a keyword metadata for indexing the content item, as modified, according to a metadata generation rule; according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device; and wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules.) 
However, Sigurdsson does not explicitly teach wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata.
On the other hand, Arora teaches wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata. (Arora, [0065]-[0066] and [0080], discloses a distributed inverted index in a content management service for content delivery where keywords may be registered in the distributed index, and when a content including the registered metadata appears on the network, all nodes that have registered for that content may Examiner interprets a distributed inverted index to include an inverted index at the client devices/nodes.)
The content management service of Arora can be the sharing and synchronizing content system of Sigurdsson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the sharing and synchronizing content system of Sigurdsson to incorporate the teachings of content management using inverted indexing of Arora because both address the same field of content sharing and synchronizing systems, and by incorporating Arora into Sigurdsson allows the system to index content items in an inverted file index at client devices using keyword metadata.
One of ordinary skill in the art would be motivated to do so as to provide decentralized peer-to-peer architecture allowing scalability and reliability, as taught by Arora [0012]-[0013].
 
Regarding claim 9, Sigurdsson, in view of Arora, teaches the one or more non-transitory computer-readable media of claim 8, further comprising: one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending the keyword metadata to the second client device for indexing the content item, as modified, at the second client device, based on the automatically generating the keyword metadata for indexing the content item. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content Examiner interprets that the rules can be metadata generation and sharing rules.)
 
Regarding claim 10, Sigurdsson, in view of Arora, teaches the one or more non-transitory computer-readable media of claim 8, further comprising: one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending the keyword metadata to the second client device for indexing the content item, as modified, at the second client device, based on the metadata sharing rule identifying the second client device. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, Examiner interprets that the rules can be metadata generation and sharing rules.)
 
Regarding claim 11, Sigurdsson, in view of Arora, teaches the one or more non-transitory computer-readable media of claim 8, further comprising: one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending the keyword metadata to the second client device for indexing the content item, as modified, at the second client device, (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules.) based on the metadata sharing rule identifying a particular user that holds a user account held with the online content management service; and wherein the user account is associated with the second client device. (Sigurdsson, Fig. 7 and [0088], discloses Examiner interprets that the User IDs would be associated with user accounts and the User Client IDs associated with a user would associate user accounts and client devices. Examiner interprets that clients associated with "a user" and a user id associated with clients to be a user account being associated with one or more client devices and a client device being associated with one or more user accounts.)
 
Regarding claim 12, Sigurdsson, in view of Arora, teaches the one or more non-transitory computer-readable media of claim 8, further comprising: one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending the keyword metadata to the second client device for indexing the content item, as modified, at the second client device, based on the second client device being a mobile electronic device. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, 
 
Regarding claim 13, Sigurdsson, in view of Arora, teaches the one or more non-transitory computer-readable media of claim 8, further comprising: one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending the keyword metadata to the second client device for indexing the content item, as modified, at the second client device, based on the metadata sharing rule identifying the second client device and based on the metadata sharing rule identifying a particular content item type; and wherein a type of the content item is the particular content item type. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0054], discloses content originating on a client is posted to the server can include a copy of the content that was saved as well as metadata that describes information such as the type of data. Sigurdsson, [0058], discloses using algorithms or rules to optimize Examiner interprets that the rules can be metadata generation and sharing rules.)
 
Regarding claim 14, Sigurdsson, in view of Arora, teaches the one or more non-transitory computer-readable media of claim 8, further comprising: one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
sending the modification to the content item to the second client device. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified.)
 
Regarding independent claim 15, Sigurdsson teaches a computing system for generating and sharing metadata for indexing a synchronized content item, the computing system comprising: (Sigurdsson, [0007], discloses the step of indexing contents where the first client receiving an indication from the server that the server is configured to transmit the content and the metadata to the peer client. Sigurdsson, 
one or more processors; storage media; one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
storing a content item that is synchronized between a server system and a first client device, the content item hosted with an online content management service that operates the server system;(Sigurdsson, [0026]-[0027], discloses a storage for shared content between a server and target computers for sharing and synchronizing content across multiple client devices.)
based on receiving a modification to the content item from the first client device, automatically generating a keyword metadata for indexing the content item, as modified, according to a metadata generation rule; according to a metadata sharing rule, automatically sending the keyword metadata to a second client device that is not the first client device; and wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the Examiner interprets that the rules can be metadata generation and sharing rules.)
However, Sigurdsson does not explicitly teach wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata.
On the other hand, Arora teaches wherein the automatically sending the keyword metadata to the second client device causes the content item, as modified, to be indexed in an inverted file index at the second client device by the keyword metadata. (Arora, [0065]-[0066] and [0080], discloses a distributed inverted index in a content management service for content delivery where keywords may be registered in the distributed index, and when a content including the registered metadata appears on the network, all nodes that have registered for that content may be notified. Examiner interprets a distributed inverted index to include an inverted index at the client devices/nodes.)
The content management service of Arora can be the sharing and synchronizing content system of Sigurdsson. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the sharing and synchronizing content system of Sigurdsson to incorporate the teachings of content management using inverted indexing of Arora because both 
One of ordinary skill in the art would be motivated to do so as to provide decentralized peer-to-peer architecture allowing scalability and reliability, as taught by Arora [0012]-[0013].
 
Regarding claim 16, Sigurdsson, in view of Arora, teaches the computing system of claim 15, further comprising: one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs having instructions configured for:  (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
parsing the content item, as modified, to extract one or more relevant keywords; and wherein the keyword metadata comprises the one or more relevant keywords. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the Examiner interprets that the rules can be metadata generation and sharing rules. In combination, Arora, [0066], discloses inverted index maps query items, e.g. keywords, and may include relevance information for the query items.)
 
Regarding claim 17, Sigurdsson, in view of Arora, teaches the computing system of claim 15, further comprising: one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending the keyword metadata to the second client device responsive to receiving an acceptance from a first user of a request from a second user to share the content item with the first user; (Sigurdsson, [0005]-[0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, Fig. 2 and [0032]-[0044], discloses content being posted by a user to a server to be shared to other clients and a second client polling the server for content. Examiner interprets posting to the server as request to share content and polling the server as acceptance of the share request. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, Fig. 4 
wherein the first user holds a first user account with the online content management service; wherein the second user holds a second user account with the online content management service; and wherein the acceptance from the first user is associated with the first user account; wherein the request from the second user is associated with the second user account; wherein the first client device is associated with the second user account; and wherein the second client device is associated with the first user account. (Sigurdsson, Fig. 7 and [0088], discloses "Authentication Manager 724 can include a list of User IDs 732 that are associated with clients permitted to access the Server 106, a list of User Client IDs 734 that identify the clients associated with a user, and an Authenticator 736 which uses the User IDs 732 and User Client IDs 734 to prevent unauthorized use of the Server 106 and the content it has in Storage". Examiner interprets that the User IDs would be associated with user accounts and the User Client IDs associated with a user would associate user accounts and client devices. Examiner interprets that clients associated with "a user" and a user id associated with clients to be a user account being associated with one or more client devices and a client device being associated with one or more user accounts.)
 
Regarding claim 18, Sigurdsson, in view of Arora, teaches the computing system of claim 15, further comprising: one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
automatically sending, to the second client device, the keyword metadata and the modification to the content item, in a synchronization exchange between the second client device and a server system of the online content management service. (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0031], discloses the server facilitates synchronization of content among computers.)
 
Regarding claim 19, Sigurdsson, in view of Arora, teaches the computing system of claim 15, further comprising: one or more programs stored in the storage media and configured for execution by the one or more processors, the one or more programs having instructions configured for: (Sigurdsson, [0105]-[0106], discloses a system with processor and memory storing executable instructions)
according to the metadata sharing rule, automatically sending the keyword metadata to a third client device that is not the first client device or the second client device; and wherein the automatically sending the keyword metadata to the third client device causes the content item, as modified, to be indexed in an inverted file index at the third client device by the keyword metadata (Sigurdsson, [0007] and [0026], discloses that the exchange of content between the computer devices can occur automatically without a user specifying that the content should be sent to another computer device by automatically extracting and transmitting the generated metadata and indexing the associated content before transmitting the content. Sigurdsson, [0033], discloses after an event triggered by an action is detected, the content from the file associated with the action can be extracted where the extracted content can be the text, e.g. keywords, included in the file that was saved, accessed or modified. Sigurdsson, [0058], discloses using algorithms or rules to optimize the use of resources needed to synchronize the content among the various peer clients. Examiner interprets that the rules can be metadata generation and sharing rules. Sigurdsson, Fig. 4 and [0051], discloses sharing of content and metadata between a plurality of different client devices.)
 
Regarding claim 20, Sigurdsson, in view of Arora, teaches the computing system of claim 15, wherein the first client device is associated with a first user account held with the online content management service; and wherein the second client device is associated with a second user account held with the online content management service that is not the first user account. (Sigurdsson, Fig. 7 and [0088], discloses "Authentication Manager 724 can include a list of User IDs 732 that are associated with clients permitted to access the Server 106, a list of User Client IDs 734 that identify the clients associated with a user, and an Authenticator 736 Examiner interprets that the User IDs would be associated with user accounts and the User Client IDs associated with a user would associate user accounts and client devices. Examiner interprets that clients associated with "a user" and a user id associated with clients to be a user account being associated with one or more client devices and a client device being associated with one or more user accounts.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bodin et al. (U.S. Pub. No. 2007/0192684) – “Consolidated content management” discloses a content management system that has user accounts that are associated to rendering devices.
	James et al. (U.S. Pub. No. 2014/0188803) – “Systems and methods for automatic synchronization of recently modified data” discloses automatic synchronization of recently modified data between a plurality of devices.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165